DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment filed May 18, 2021, amended claims 1 and 5-12 and canceled claims 2-4 are acknowledge.  The following new grounds of rejection are set forth:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0268027 to Aono et al. in view of U.S. Patent Application Publication No. 2010/0016671 to Wieters et al.
In regard to claim 1, Aono et al. disclose a video endoscope comprising: a laminated shaft 22/35, the laminated shaft comprising; an outer casing tube layer 34; an inner casing tube layer 45 disposed within the outer casing tube; a fiber tube layer 42 disposed between the outer casing tube layer and the inner casing tube layer, an image-forming unit 39 being accommodated in the inner casing tube layer; and a heating film layer 62/63 provided between the fiber tube layer and the inner casing tube layer  (See Figs. 2-4 and paragraphs 0030-0031).  Aono et al. are silent with respect to wherein the heating film layer has a sleeve-shape that completely circumferentially surrounds the inner casing tube layer.  Wieters et al. teach of an analogous heating film 10 provided within the distal end of a video endoscope to prevent fogging of a distal end lens 6, wherein the heating film wound about an outer surface of the fiber tube (See Fig. 1 and paragraph 0014). It would have been obvious to one skilled in the art at the time the invention was filed to modify the heating film layer of Aono et al. to surround and enclose the inner casing tube layer to prevent misting and fogging on the entire surface of the distal lens window as taught by Wieters et al.
In regard to claim 5, Aono et al., as modified by Wieters et al., disclose a video endoscope, wherein the heating film layer is in direct contact with the fiber tube layer and with the inner casing tube layer (See Figs. 2-4 and paragraphs 0030-0031).
In regard to claim 8, Aono et al., as modified by Wieters et al., disclose a video endoscope, further comprising an optical fiber 69 bundle provided between the outer casing tube layer and the fiber tube layer (see Fig. 3 and paragraphs 0032-0033).
Claims 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0268027 to Aono et al. in view of .
In regard to claims 6-7 and 12, Aono et al. and Wieters et al. disclose a video endoscope (see rejections above) but are silent with respect to the material (i.e. a polyimide) or used to construct the heating film layer. Heydecke et al. teaches of a process of making a metal structured foil, especially a flat conductor line, a flexible circuit board and a heating foil, by chemically and electrochemically metallizing a nonconductor foil, wherein polyimide is suitable as the nonconductor foil (See Col. 1, Line 6 - Col. 2, Line 5).  Heydecke et al. demonstrates it was well known at the time the invention was filed to construct flexible circuit boards/heating foiled from polyimide for the insulating and conducting properties thereof. Thus, it would have been obvious to one skilled in the art at the time the invention was filed to construct the heating film layer of Aono et al. from polyimide to ensure optimal performance of the heating element.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0268027 to Aono et al. in view of U.S. Patent Application Publication No. 2010/0016671 to Wieters et al. in further view of U.S. Patent Application Publication No. 2017/0007110 to Ide.
In regard to claims 9-11, Aono et al. and Wieters et al. disclose a video endoscope with a heating film layer (see rejections above) but are silent with respect to further comprising at least one temperature sensor operatively arranged in the video endoscope for detecting the temperature of the heating film layer.  Ide discloses an analogous video endoscope comprising: an outer casing tube 70; an inner casing tube 40 disposed within the outer casing tube; a fiber tube 60 disposed between the outer    It would have been obvious to one skilled in the art at the time the invention was filed to modify the heating film layer of Aono et al. and Wieters et al. to include a temperature sensor to enable a user to monitor and selectively control the heat output of the heating film layer as taught by Ide.  
Response to Arguments
Applicant's arguments filed May 18, 2021 have been fully considered but they are not persuasive. 
Applicant states that Aono et al. fail to disclose a heating film layer arranged between a fiber tube layer and an inner casing layer in a laminated shaft.  Examiner strongly disagrees.  By definition, the term “laminated” means “formed of or set in thin layers or laminae” (See https://www.dictionary.com/browse/laminated).   Thus, as broadly as claimed, Aono et al. clearly illustrate and disclose a laminated shaft 21/22, the laminated shaft comprising; an outer casing tube layer 34; an inner casing tube layer 45 disposed within the outer casing tube; a fiber tube layer 42 disposed between the outer casing tube layer and the inner casing tube layer, an image-forming unit 39 being accommodated in the inner casing tube layer; and a heating film layer 62/63 provided comprising” and the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.").  Lastly, Figure 2 illustrates the exterior member 35, which clearly consists of two layers and thus may be interpreted as “the laminated shaft” which “comprises” the various layers listed above.  As broadly as claimed, Aono et al. meet the current limitations of the recited claims.    As rejected above, Wieters et al. is relied upon as a teaching to modify the heating film layer of Aono et al. to surround and enclose the inner casing tube layer to prevent misting and fogging on the entire surface of the distal lens window.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
5/25/2021